UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2258


In re:   MICHAEL MATTHEW MONZEL,

                      Petitioner.



                  On Petition for Writ of Mandamus.
                        (No. 5:12-hc-02166-F)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Michael Matthew Monzel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Matthew    Monzel      petitions    for     a     writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his petition for a writ of habeas corpus.                 He seeks an

order from this court directing the district court to act.                       We

find   the   present    record    does   not   reveal    undue    delay    in    the

district court.        Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 PETITION DENIED




                                         2